Case 1:20-cv-01349-CMH-MSN Document 13-1 Filed 07/02/21 Page 1 of 2 PageID# 54




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION

 Larry G. Philpot,

                 Plaintiff,

 v.                                               Case No. 1:20-cv-01349-CMH-MSN

 Jonathan Turley,

                 Defendant.



                     [PROPOSED] ORDER GRANTING
               DEFENDANT’S MOTION TO COMPEL DISCOVERY

       This matter is before the Court on Defendant Jonathan Turley’s Motion to

 Compel Discovery from Plaintiff Larry G. Philpot (“Motion”). Upon consideration

 of the Motion, the memoranda in support of and in opposition to the Motion and

 the authorities cited therein, the arguments of counsel at the hearing on the

 Motion, and for good cause shown, it is hereby

       ORDERED the Motion is GRANTED in its entirety; and it is further

       ORDERED that Plaintiff Larry G. Philpot’s Objections to Defendant

 Jonathan    Turley’s   Plaintiff’s   First   Interrogatories   (“Interrogatories”)   and

 Plaintiff’s First Request for Production of Documents (“Document Requests”) are

 OVERRULED; and it is further

       ORDERED that Plaintiff Larry G. Philpot must produce all discovery

 material responsive to the Interrogatories and Document Requests within eleven

 (11) days after the entry of this Order.

       The clerk is directed to forward copies of this Order to all counsel of record.


                                              1
Case 1:20-cv-01349-CMH-MSN Document 13-1 Filed 07/02/21 Page 2 of 2 PageID# 55




       Entered this     th day of                          , 2021.




                                    Judge




                                      2
